UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ISLAND CREEK COAL COMPANY,
Petitioner,

v.

BROOKIE WALLS, Widow of Harland
                                                                         No. 00-1422
E. Walls, deceased; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order of the
Benefits Review Board.
(99-533-BLA)

Submitted: September 8, 2000

Decided: September 26, 2000

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mary Rich Maloy, JACKSON & KELLY, P.L.L.C., Charleston, West
Virginia, for Petitioner. Leonard Stayton, Inez, Kentucky, for Respon-
dents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Island Creek Coal Company ("Island Creek") appeals the decision
of the Benefits Review Board ("Board") affirming the decision of the
Administrative Law Judge ("ALJ") awarding survivor benefits to
Brookie Walls, widow of Harland E. Walls. The ALJ evaluated this
claim under 20 C.F.R. pt. 718 (1999), and concluded that Mrs. Walls
established that her husband's death was due to pneumoconiosis.
Because we find that the ALJ's decision awarding benefits is sup-
ported by substantial evidence, we affirm.

In order to establish entitlement to survivors benefits on a claim
filed after January 1, 1982, the claimant must show that pneumoconi-
osis caused or contributed to the miner's death. See 20 C.F.R.
§ 718.205(c) (1999). This court has interpreted this standard to permit
a finding of causation if the claimant proves that pneumoconiosis
merely hastened the miner's death. See Shuff v. Cedar Coal Co., 967
F.2d 977, 979 (4th Cir. 1992). We review decisions of the Board to
determine whether the Board properly found that the ALJ's decision
was supported by substantial evidence and in accordance with law.
See Doss v. Director, Office of Workers' Compensation Programs, 53
F.3d 654, 658 (4th Cir. 1995).

Subject to the substantial evidence requirement, the ALJ has the
sole authority to make credibility determinations and resolve inconsis-
tencies or conflicts in the evidence. See Grizzle v. Pickands Mather
& Co., 994 F.2d 1093, 1096 (4th Cir. 1993). An ALJ, however, may
rely only on a medical opinion that constitutes a reasoned medical
judgment. See Freeman United Coal Mining Co. v. Cooper, 965 F.2d
443, 448 (7th Cir. 1992).

Island Creek argues that Dr. Green's opinion, upon which the ALJ
relied, fails to constitute substantial evidence because it is speculative

                     2
and not supported by objective evidence. We disagree. Dr. Green
clearly stated that the exact cause of Mr. Walls' death could not be
determined. After discussing the medical and autopsy evidence, how-
ever, he concluded that Mr. Walls suffered from chronic obstructive
pulmonary disease (COPD) resulting from exposure to coal mine
dust; and that the combination of pneumoconiosis, COPD, and pneu-
monia were sufficient to impair his pulmonary function and hasten his
death. Any equivocation in Dr. Green's opinion does not indicate
speculation but merely reflects the "uncertainty inherent in medical
opinions." Piney Mountain Coal Co. v. Mays , 176 F.3d 753, 763 (4th
Cir. 1999).

Island Creek also argues that the ALJ improperly relied upon the
opinion of Dr. Gaziano as supporting the opinion of Dr. Green,
because Dr. Gaziano's opinion is inadequate. Even assuming this to
be true, we find no reversible error. It is clear that the ALJ gave mini-
mal weight to the opinion of Dr. Gaziano in his decision. Moreover,
while the ALJ could properly credit Dr. Green's report even without
corroboration by another physician, we note that Dr. Green's findings
of pneumoconiosis, pulmonary disease, and impairment are supported
by the opinions of doctors Craft, Camara, Lesaca, and Tweel.

Island Creek also argues that the ALJ erred in failing to consider
and weigh the respective qualifications of the various medical experts,
and in rejecting the opinions of its experts. The ALJ noted the qualifi-
cations of the medical experts, all of whom are board certified in their
fields, and many of whom are also professors in their specialty.
Although he did not thoroughly discuss the relative qualifications of
each expert, the record demonstrates that such discussion is unneces-
sary as the similarities in qualifications far exceed the differences. For
instance, Doctors Kleinerman, Naeye, and Green were members of a
committee that produced and published pathology standards for coal
workers' pneumoconiosis in a pathology journal. All of the doctors
whose opinions were submitted to the ALJ possessed exceptional pro-
fessional credentials, and Island Creek fails to explain how it might
have benefitted from a more detailed comparison of qualifications.

Island Creek finally argues that the ALJ improperly discredited
ventilatory evidence that Mr. Walls did not have any pulmonary
impairment in 1975 after he left the mines. Island Creek contends that

                     3
pneumoconiosis could not have contributed to his death in 1996
because simple pneumoconiosis does not progress after a miner
leaves the mines. This argument ignores the opinions of other physi-
cians who examined Walls in 1974 and 1975 and found evidence of
chronic lung disease and breathing problems. Hence, even if we
accepted Island Creek's theory regarding the progressiveness of pneu-
moconiosis as supported and consistent with the Black Lung Benefits
Act, we would reject its position in this case.

Our review of the record satisfies us that the decision of the ALJ
was based upon substantial evidence, and that no error of law
occurred. Accordingly, we affirm the decision of the Benefits Review
Board awarding benefits to Mrs. Walls. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    4